DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not understood what is meant by the use of “unadjusted” in these claims. It is not understood what kind of adjustment is being referred to, e.g., what is performing said adjustment and the purpose of the adjustment.  It is noted that the Specification does not provide a definition for the term.
For the purpose of examination, Examiner will interpret claim 2 as “The wayside friction management system of claim 1, wherein the one or more reference voltage values represent friction control media output quantities corresponding to historical measurements of the internal voltage of the delivery system.”
Furthermore, Examiner will interpret claim 3 as “The wayside friction management system of claim 1, the one or more reference voltage values further 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-10 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (GB 2405910A), hereinafter Sim.
For claim 1, Sim teaches a wayside friction management system (Figures 1-10) comprising:
one or more wayside device (Figure 1) for mounting on a track of a rail system and for applying a friction control media to the track (grease, Figure 1), the one or more wayside device 5comprising a delivery system (62) connected via a hose (61) to a reservoir (1, Figure 3) containing the friction control media, the delivery system for dispensing the friction control media to one or both rails of the track via a pump (5, Figure 3); 
(b) one or more data collection module (104-110 of Figure 6, all of Figure 7) in operative communication with the delivery system, one or more data collection sensors, or a combination thereof (as understood by examination of Figures 6 and 7);  10
(c) a remote performance unit (100 and 102 of Figure 6, pg.12 line 22- pg. 13 line 20); and 
(d) a power source (pg. 8, lines 7-9 and as understood by Figure 2) operatively connected to one or more components of the wayside friction management system; 
the one or more data collection module configured to collect data and transmit the data to the RPU (pg. 7, line 31-pg. 8 line 34), the data comprising real time measurements of an internal voltage of the 15delivery system, the pump, or a combination thereof (e.g., 242 of Figure 7, pg. 14 lines 15-30), the RPU comprising reference values stored on a database thereon (“manual setting of alarm level”, alarm levels for analog inputs”, Table 1, pg. 17), the reference values comprising one or more reference voltage values (alarm level, Table 1), the RPU configured to compare the data to the reference values (whether or not the alarm level threshold has been reached), wherein at least the real time measurements of the internal voltage are compared to at least the one or more reference voltage values (alarm level threshold), and 20depending on a difference between the data and the reference values, a friction control media delivery time of the pump is modified to achieve a desired quantity of the friction control media on the track (by an operator in response to a lubricant blockage, pg. 5, lines 1-5).  
For claim 3, Sim further teaches:
the one or more reference voltage values further comprising preset voltage values that are input or selected by a user or an operator of the wayside friction management system (“manual setting of alarm level” and “alarm levels for analog inputs” of Table 1, pg. 17), the preset voltage values corresponding to friction control media output quantities 
For claim 5, Sim further teaches:
the reference voltage values further comprising initial settings that are inputted or selected into the database by a user or operator of the wayside friction management system (pg. 10, lines 1-5), the initial settings comprising speed of pump gear rotation (pg. 10, lines 1-5).
For claim 6, although Sim is silent to hose material and hose length, the physical characteristics of the hose are not required by claim 5 (note: “or any combination thereof”).
For claim 7, Sim further teaches:
a plurality of the one or more wayside device distributed over a designated geographical territory (as understood by examination of Figure 6), the RPU configured to receive the data from each of the one or more data collection modules distributed within the designated geographical territory (as understood by examination of Figure 6).
For claim 8, Sim further teaches:
a plurality of the designated geographical territories (dispenser locations, pg. 12, lines 30-31), each of the designated geographical territories comprising one or more of the one or more wayside device (as understood by examination of the Figures).
For claim 9, Sim further teaches:
each of the one or more wayside device further comprising a receiver configured to receive instructions from the RPU (bidirectional communication of Figure 6), and convey the instructions to the delivery system (as understood by examination of the Figures).
For claim 10, Sim teaches a remote performance unit (100 and 102 of Figure 6, pg.12 line 22- pg. 13 line 20) configured to receive data from one or more wayside device (Figure 1), the data comprising real time measurements of an internal voltage of a delivery system, a pump, or a combination thereof (e.g., 242 of Figure 7, pg. 14 lines 15-30), the RPU comprising reference values stored on a database thereon (“manual setting of alarm level”, alarm levels for analog inputs”, Table 1, pg. 17), the reference values comprising one or more reference voltage values (alarm level, Table 1), the RPU configured to compare the data to the reference values (whether or not the alarm level threshold has been reached), wherein at least the real time measurements of the internal voltage are compared to at least the one or more reference voltage values (alarm level threshold), and depending on a difference between the data and the reference values, a friction control media delivery time of the pump is modified to achieve a desired quantity of the friction control media on the track (by an operator in response to a lubricant blockage, pg. 5, lines 1-5).  
For claim 13, Sim further teaches:
the reference voltage values further comprising initial settings that are inputted or selected into the database by a user or operator of the wayside friction management system (pg. 10, lines 1-5), the initial settings comprising speed of pump gear rotation (pg. 10, lines 1-5).
For claim 14, Sim further teaches:
a transmitter to convey instructions by radio frequency, cellular communication channels, or both, to a receiver in communication with the one or more wayside device (bidirectional communication, as understood by examination of Figure 6).
For claim 15, Sim further teaches:
i) collecting the data (via the data collection module); 
ii) transmitting the data by radio frequency, cellular communications channels, or both, from the one or more wayside device to the remote performance unit (as understood by examination of Figure 6);
iii) comparing the data with the reference values (whether or not the alarm level threshold has been reached, Table 1); and  
iv) depending on a difference between the data and the reference values, modifying the friction control media delivery time of the pump in order to achieve a desired quantity of the friction control media to the track (by an operator in response to a lubricant blockage, pg. 5, lines 1-5).  
For claim 16, Sim teaches a wayside friction management system (Figures 1-10)  comprising:
(a) one or more wayside device (Figure 1) for mounting on a track of a rail system and for applying a friction control media to the track (grease, Figure 1), the one or more wayside device comprising a delivery system (62) connected via a hose (61) to a reservoir (1, Figure 3) containing the friction control media, the delivery system for dispensing the friction control media to one or both rails of the track via a pump (5, Figure 3);  
(b) one or more data collection module (104-110 of Figure 6, all of Figure 7) in operative communication with the delivery system, one or more data collection sensors, or a combination thereof (as understood by examination of Figures 6 and 7);  10 
(c) a remote performance unit (100 and 102 of Figure 6, pg.12 line 22- pg. 13 line 20); and 
(d) a power source (pg. 8, lines 7-9 and as understood by Figure 2) operatively connected to one or more components of the wayside friction management system; 
the one or more data collection module configured to collect data and transmit the data to the RPU (pg. 7, line 31-pg. 8 line 34), the data comprising real time measurements of time since last train pass, axel or wheel pass number, or both the time since last train pass, and the axel or wheel pass number (pg. 7, lines 31-35), the RPU comprising reference values stored on a database thereon, the reference values comprising one or more reference values of the time since last train pass, the axel or the wheel pass number, or both (pg. 10, lines 7-16), the RPU configured to compare the data to the reference values, wherein at least the real time measurements time since the last train pass, the axel or the wheel pass number or both, are compared to at least the one or more reference time since the last train pass, the axel or the wheel pass number, or both, and depending on a difference between the data and the reference values, a friction control media delivery time of the pump is modified to achieve a desired quantity of the friction control media on the track (pg. 10,  lines 7-16).
For claim 17, Sim further teaches:
the one or more data collection module configured to collect data and transmit the data to the RPU (pg. 7, line 31-pg. 8 line 34), the data comprising real time measurements of an internal voltage of the delivery system, the pump, or a combination thereof (e.g., 242 of Figure 7, pg. 14 lines 15-30), and the RPU comprising reference values stored on a database thereon (“manual setting of alarm level”, alarm levels for , the reference values comprising one or more reference voltage values (alarm level, Table 1), the RPU configured to compare the data to the reference values (whether or not the alarm level threshold has been reached), wherein at least the real time measurements of the internal voltage are compared to at least the one or more reference voltage values (alarm level threshold), and depending on a difference between the data and the reference values, a friction control media delivery time of the pump is modified to achieve a desired quantity of the friction control media on the track (by an operator in response to a lubricant blockage, pg. 5, lines 1-5).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim.
For claim 2, Sim teaches the limitations of claim 1 but fails to teach historical measurements as claimed.
However, setting an alarm threshold value outside of historical measurements of normal operation would have been obvious to one of ordinary skill in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Therefore, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the one or more reference voltage values such that they represent friction control media output quantities corresponding to historical measurements of the internal voltage of the delivery system in order to properly set the alarm levels (Table 1).
For claim 11, Sim teaches the limitations of claim 10 but fails to teach software algorithms as claimed.  Sim teaches analyzing the data and providing a status output (pg. 15, lines 30-34).
However, Examiner takes official notice that it is notoriously old and well known to use software to store input variables into a database. Therefore, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to store data output from Sim’s master data transfer unit in order to perform software analysis of the data.  Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with  no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Allowable Subject Matter
Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070.  The examiner can normally be reached on M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DANIEL C PUENTES/Primary Examiner, Art Unit 2849